June 22, 2007


Mr. R. Brent Cooper
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. Richard N. Countiss
Countiss Law Firm
8441 Gulf Freeway, Suite 600
Houston, TX 77017-5051

RE:   Case Number:  06-0375
      Court of Appeals Number:  07-04-00057-CV
      Trial Court Number:  2002-518,200

Style:      LOWRY SCHAUB, M.D. AND KEVIN CRAWFORD, M.D.
      v.
      JANIE SANCHEZ AND KENNETH ADAMS, SPOUSE

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.   (Justice  Johnson  not
sitting)   Pursuant  to  Texas  Rule  of  Appellate  Procedure  59.1,  after
granting the petition for review and  without  hearing  oral  argument,  the
Court reverses the court of appeals' judgment and renders judgment.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Peggy Culp |
|   |Ms. Barbara    |
|   |Sucsy          |